Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 1 of 23 Page ID #:110
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 2 of 23 Page ID #:111




   Combined Report
   Print Report


   Email Report


   PDF Report

   Close
                                                                  256 Winston St #U, Los Angeles, CA 90013
                                                                                                Property Address:
                                                                                                256 Winston St #U
                                                                                              Los Angeles, CA 90013




     Combined Report                                                         256 Winston St #U, Los Angeles, CA 90013
   All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
   hereof.
   Property Profile
                                                                  256 Winston St #U, Los Angeles, CA 90013
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 3 of 23 Page ID #:112



    Property Information
                                                                                                                      Mailing
    Owner(s):                                         256 Winston Center                                                          256 Winston S
                                                                                                                      Address:
                                                                                                                      Property
    Owner Phone:                                      Unknown                                                                     256 Winston S
                                                                                                                      Address:
    Vesting Type:                                     N/A                                                             Alt. APN:
    County:                                           Los Angeles                                                     APN:        5148-010-031
                                                                                                                      Census
    Map Coord:                                        44-D3                                                                       206200
                                                                                                                      Tract:
    Lot#:                                             1, 2                                                            Block:      A
    Subdivision:                                      Moreno Vineyard Tract                                           Tract:
    Legal:                                            M R 3-166-167 Por Vac Ogier Lane Lots 1 "And 2 And Por Of Lo Ts 3,4 And 5 Blk A "


    Property Characteristics
    Use:                   Store Building                            Year Built / Eff. :             1990 / 1990                            Sq. Ft. :
    Zoning:                LAR5                                      Lot Size Ac / Sq Ft:            0.5393 / 23491                         # of Units:
    Stories:               1                                         Improvements:                                                          Parking / #:
    Gross Area:            20347                                     Garage Area :                                                          Basement A


    Sale and Loan Information
    Sale / Rec Date:                                                    *$/Sq. Ft.:                                                       2nd Mtg.:
    Sale Price:                                                         1st Loan:                                                         Prior Sale Am
    Doc No.:                                                            Loan Type:                                                        Prior Sale Dat
    Doc Type:                                                           Transfer Date:                                                    Prior Doc No.:
    Seller:                                                             Lender:                                                           Prior Doc Typ
   *$/Sq. Ft. is a calculation of Sale Price divided by Sq. Feet.


    Tax Information
    Imp Value:               $2,144,736                                                             Exemption Type:
    Land Value:              $1,794,136                                                             Tax Year / Area:                  2019 / 13-263
    Total Value:             $3,938,872                                                             Tax Value:
    Total Tax Amt:           $49,370.70                                                             Improved:                         54%


     Property Profile                                                        256 Winston St #U, Los Angeles, CA 90013
   All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
   hereof.

   Transaction History
                                                                    256 Winston St #U, Los Angeles, CA 90013
    Transaction History
    To request additional information, please contact your local Sales Representative, Customer Service Department, or for an additional fee you m


    History Record # 1
                             FINANCE
    :
    Mortgage
                             10/16/2018                                                           Mortgage Transfer Type:           Stand Alone Finance
    Recording Date:

    Mortgage
                             000001049009                                                         Mortgage Rate Type:               Var
    Document #:

    Lender:                  The Bank Of East Asia (Usa) Na                                       Mortgage Term:

    Document Type:           Trust Deed/Mortgage                                                  Vesting Type:                     N/A

    Loan Amount:             $3,100,000                                                           Mortgage Rate:
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 4 of 23 Page ID #:113



    Borrower 1:              256 Winston Center                                                   Borrower 2:

    Borrower 3:                                                                                   Borrower 4:

    History Record # 2
                            FINANCE
    :
    Mortgage
                            02/28/2013                                                            Mortgage Transfer Type:           Stand Alone Finance
    Recording Date:

    Mortgage
                            000000311724                                                          Mortgage Rate Type:
    Document #:

    Lender:                 Industrial & Com'l Bk/China                                           Mortgage Term:

    Document Type:          Trust Deed/Mortgage                                                   Vesting Type:                     N/A

    Loan Amount:            $3,500,000                                                            Mortgage Rate:

    Borrower 1:             256 Winston Center                                                    Borrower 2:

    Borrower 3:                                                                                   Borrower 4:


    History Record #
                           FINANCE
    3:
    Mortgage
                           12/16/1998                                                            Mortgage Transfer Type:            Refinance
    Recording Date:

    Mortgage
                           0002280364                                                            Mortgage Rate Type:                Fix
    Document #:

    Lender:                Foothill Independent Bank                                             Mortgage Term:

    Document Type:         Trust Deed/Mortgage                                                   Vesting Type:                      N/A

    Loan Amount:           $3,000,000                                                            Mortgage Rate:

    Borrower 1:            256 Winston Center                                                    Borrower 2:

    Borrower 3:                                                                                  Borrower 4:


    History Record #
                           SALE/TRANSFER
    4:
    Buyer:                 256 Winston Center                                                   Seller:

    Transaction
                           07/16/1996                                                           Sale Price:
    Date:

    Recording Date:        07/23/1996                                                           Sale Price Type:

    Recorded Doc #:        0001180526                                                           Title Company:

    Document Type:         Deed Transfer                                                        Vesting Type:                       N/A




     Transaction History                                                     256 Winston St #U, Los Angeles, CA 90013
   All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
   hereof.

   Tax Map
                                                                  256 Winston St #U, Los Angeles, CA 90013

     Tax Map                                                                 256 Winston St #U, Los Angeles, CA 90013
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 5 of 23 Page ID #:114



   All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
   hereof.

   School Information
                                                                  256 Winston St #U, Los Angeles, CA 90013
     School District: Los Angeles Unified School District
     District #: 0622710                                                                          Number of Schools: 3


      School Name:                9Th Street Elementary School                                         Grade Span:                  Primary

      Address:                    835 Stanford Ave Los Angeles CA 90021                                Number of Teachers:          13

      Phone #:                    213-896-2700                                                         Number of Students:          251



      School Name:                Belmont Senior High School                                           Grade Span:                  High

      Address:                    1575 W 2Nd St Los Angeles CA 90026                                   Number of Teachers:          49

      Phone #:                    213-241-4300                                                         Number of Students:          978



      School Name:                Hollenbeck Middle School                                             Grade Span:                  Middle

      Address:                    2510 E 6Th St Los Angeles CA 90023                                   Number of Teachers:          58

      Phone #:                    323-780-3050                                                         Number of Students:          1176


     Private Schools (within 5 miles)

      School Name:                Lumbini Child Development Center                                     Grade Span:                  Elementary

      Address:                    505 E 3Rd St Los Angeles CA 90013                                    Distance:                    0.35 mi.

      Phone #:                    213-680-2976



      School Name:                Nishi Hongwanji Child Development Center                             Grade Span:                  Elementary

      Address:                    815 E 1St St Los Angeles CA 90012                                    Distance:                    0.7 mi.

      Phone #:                    213-687-4585



      School Name:                St Turibius School                                                   Grade Span:                  Elementary

      Address:                    1524 Essex St Los Angeles CA 90021                                   Distance:                    1.27 mi.

      Phone #:                    213-749-8894
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 6 of 23 Page ID #:115




     School Name:    Dolores Mission Elementary School         Grade Span:   Elementary

     Address:        170 S Gless St Los Angeles CA 90033       Distance:     1.32 mi.

     Phone #:        323-881-0001



     School Name:    New Covenant Academy                      Grade Span:   Other

     Address:        1111 W Sunset Blvd Los Angeles CA 90012   Distance:     1.42 mi.

     Phone #:        213-250-1600



     School Name:    Immaculate Conception School              Grade Span:   Elementary

     Address:        830 Green Ave Los Angeles CA 90017        Distance:     1.52 mi.

     Phone #:        213-382-5931



     School Name:    White Memorial Adventist School           Grade Span:   Elementary

     Address:        1605 New Jersey St Los Angeles CA 90033   Distance:     1.58 mi.

     Phone #:        323-268-7159



     School Name:    St Mary Elementary School                 Grade Span:   Elementary

     Address:        416 S St Louis St Los Angeles CA 90033    Distance:     1.76 mi.

     Phone #:        323-262-3395



     School Name:    Cathedral High School                     Grade Span:   Secondary

     Address:        1253 Bishops Rd Los Angeles CA 90012      Distance:     1.78 mi.

     Phone #:        323-225-2438



     School Name:    Our Lady Of Loretto Elementary School     Grade Span:   Elementary

     Address:        258 N Union Ave Los Angeles CA 90026      Distance:     1.81 mi.

     Phone #:        213-483-5251



     School Name:    Bishop Mora Salesian High School          Grade Span:   Secondary

     Address:        960 S Soto St Los Angeles CA 90023        Distance:     1.91 mi.
            Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 7 of 23 Page ID #:116




                            Recorded Document




                                 The Recorded Document images are displayed in the subsequent pages for the following request:



                                                                                   State: CA
                                                                             County: LOS ANGELES

                                                                    Document Number: 000001049009
                                                                       Document Date: 20181016




                                                                      Limitation of Liability for Informational Report


   IMPORTANT – READ CAREFULLY: THIS REPORT IS NOT AN INSURED PRODUCT OR SERVICE OR A REPRESENTATION OF THE
   CONDITION OF TITLE TO REAL PROPERTY. IT IS NOT AN ABSTRACT, LEGAL OPINION, OPINION OF TITLE, TITLE INSURANCE
   COMMITMENT OR PRELIMINARY REPORT, OR ANY FORM OF TITLE INSURANCE OR GUARANTY. THIS REPORT IS ISSUED EXCLUSIVELY
   FOR THE BENEFIT OF THE APPLICANT THEREFOR, AND MAY NOT BE USED OR RELIED UPON BY ANY OTHER PERSON. THIS REPORT
   MAY NOT BE REPRODUCED IN ANY MANNER WITHOUT FIRST AMERICAN'S PRIOR WRITTEN CONSENT. FIRST AMERICAN DOES NOT
   REPRESENT OR WARRANT THAT THE INFORMATION HEREIN IS COMPLETE OR FREE FROM ERROR, AND THE INFORMATION HEREIN IS
   PROVIDED WITHOUT ANY WARRANTIES OF ANY KIND, AS-IS, AND WITH ALL FAULTS. AS A MATERIAL PART OF THE CONSIDERATION
   GIVEN IN EXCHANGE FOR THE ISSUANCE OF THIS REPORT, RECIPIENT AGREES THAT FIRST AMERICAN'S SOLE LIABILITY FOR ANY
   LOSS OR DAMAGE CAUSED BY AN ERROR OR OMISSION DUE TO INACCURATE INFORMATION OR NEGLIGENCE IN PREPARING THIS
   REPORT SHALL BE LIMITED TO THE FEE CHARGED FOR THE REPORT. RECIPIENT ACCEPTS THIS REPORT WITH THIS LIMITATION AND
   AGREES THAT FIRST AMERICAN WOULD NOT HAVE ISSUED THIS REPORT BUT FOR THE LIMITATION OF LIABILITY DESCRIBED ABOVE.
   FIRST AMERICAN MAKES NO REPRESENTATION OR WARRANTY AS TO THE LEGALITY OR PROPRIETY OF RECIPIENT’S USE OF THE
   INFORMATION HEREIN.

Recorded Document                                                                                                                07/16/2020
©2005-2020 First American Financial Corporation and/or its affiliates. All rights reserved.
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 8 of 23 Page ID #:117
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 9 of 23 Page ID #:118
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 10 of 23 Page ID
                                  #:119
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 11 of 23 Page ID
                                  #:120
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 12 of 23 Page ID
                                  #:121
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 13 of 23 Page ID
                                  #:122
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 14 of 23 Page ID
                                  #:123
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 15 of 23 Page ID
                                  #:124
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 16 of 23 Page ID
                                  #:125
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 17 of 23 Page ID
                                  #:126
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 18 of 23 Page ID
                                  #:127
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 19 of 23 Page ID
                                  #:128
                 Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 20 of 23 Page ID
                                                   #:129




                            Recorded Document




                                 The Recorded Document images are displayed in the subsequent pages for the following request:



                                                                                   State: CA
                                                                             County: LOS ANGELES

                                                                      Document Number: 0001180526
                                                                        Document Date: 19960723




                                                                      Limitation of Liability for Informational Report


   IMPORTANT – READ CAREFULLY: THIS REPORT IS NOT AN INSURED PRODUCT OR SERVICE OR A REPRESENTATION OF THE
   CONDITION OF TITLE TO REAL PROPERTY. IT IS NOT AN ABSTRACT, LEGAL OPINION, OPINION OF TITLE, TITLE INSURANCE
   COMMITMENT OR PRELIMINARY REPORT, OR ANY FORM OF TITLE INSURANCE OR GUARANTY. THIS REPORT IS ISSUED EXCLUSIVELY
   FOR THE BENEFIT OF THE APPLICANT THEREFOR, AND MAY NOT BE USED OR RELIED UPON BY ANY OTHER PERSON. THIS REPORT
   MAY NOT BE REPRODUCED IN ANY MANNER WITHOUT FIRST AMERICAN'S PRIOR WRITTEN CONSENT. FIRST AMERICAN DOES NOT
   REPRESENT OR WARRANT THAT THE INFORMATION HEREIN IS COMPLETE OR FREE FROM ERROR, AND THE INFORMATION HEREIN IS
   PROVIDED WITHOUT ANY WARRANTIES OF ANY KIND, AS-IS, AND WITH ALL FAULTS. AS A MATERIAL PART OF THE CONSIDERATION
   GIVEN IN EXCHANGE FOR THE ISSUANCE OF THIS REPORT, RECIPIENT AGREES THAT FIRST AMERICAN'S SOLE LIABILITY FOR ANY
   LOSS OR DAMAGE CAUSED BY AN ERROR OR OMISSION DUE TO INACCURATE INFORMATION OR NEGLIGENCE IN PREPARING THIS
   REPORT SHALL BE LIMITED TO THE FEE CHARGED FOR THE REPORT. RECIPIENT ACCEPTS THIS REPORT WITH THIS LIMITATION AND
   AGREES THAT FIRST AMERICAN WOULD NOT HAVE ISSUED THIS REPORT BUT FOR THE LIMITATION OF LIABILITY DESCRIBED ABOVE.
   FIRST AMERICAN MAKES NO REPRESENTATION OR WARRANTY AS TO THE LEGALITY OR PROPRIETY OF RECIPIENT’S USE OF THE
   INFORMATION HEREIN.

Recorded Document                                                                                                                07/16/2020
©2005-2020 First American Financial Corporation and/or its affiliates. All rights reserved.
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 21 of 23 Page ID
                                  #:130
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 22 of 23 Page ID
                                  #:131
Case 2:20-cv-04480-FMO-JEM Document 14-9 Filed 08/04/20 Page 23 of 23 Page ID
                                  #:132
